Nelson, J.,
dissenting. I dissent from the conclusions and judgment of my associates, Judges Love and Shieas, for the following reasons:
.1. Because, in my opinion, Green was the first and original discoverer of a patentable process described in the letters patent issued to him, and the claim in the reissue is not enlarged, and is for the same process described in the original.
2. Because, before the act of 1870, it was generally understood, and, in my opinion, correctly decided, that under sections 7 and 15 of the act of 1836, and section 7 of the act of 1839, a use of the invention more than two years prior to the application would not defeat a patent, unless the use was had with the consent and allowance of the inventor. Such use is not proved. Kelleher v. Darling, 3 Ban. & A. 449; Draper v. Wattles, Id. 618; Henry v. Prov. Tool Co. Id. 513. See Hall v. Macneale, 23 O. G. 939; S. C. 2 Sup. Ct. Rep. 79.
3. Because the Milwaukee wells testified to by “Purdy” were arte-sian wells, and Green’s process was not used. The tubing described made a reservoir, and a lead pipe attached to a pump was dropped into it and the water drawn through the lead pipe.
4. Because prior use should be clearly established, and where the evidence is contradictory mere preponderance is not sufficient and satisfactory; “to doubt upon this point is to resolve it in the negative. ” The proof of prior use at Independence, Iowa, leaves room for a fair and reasonable doubt, when weighed with care and scrutiny. 4 Fisher, Pat. Cas. 468-482, 559, 560; Coffin v. Ogden, 18 Wall. 124; Putnam v. Hollender, 6 Fed. Rep. 893.
“ The statute of 1836 (5 St. p. 117, § 6) did not allow the issue of a patent when the invention had been in public use or on sale for any period, however short, with the consent or allowance of the inventor, and the statute of 1870 (16 St. p.201, § 24; Rev. St. § 4886,) does not allow the issue of a patent when the invention has been in public use for more than two years prior to the application, eitiier with or -without the consent or allowance of the inventor.” Manning v. Cape Ann Isinglass & Glue Co. 2 Sup. Ct. Rep. 863.
The exemptions of married women and infants from the operation of statutes of limitations “ rest in every instance upon the express language in those statutes.” Vance v. Vance, 2 Sup. Ct. Rep. 854.—[Ed.